Title: From George Washington to William Pearce, 21 December 1794
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia Decr 21st 1794.
        
        Your letter of the 14th instant with the papers & reports, which were enclosed therewith, came safe to hand.
        The whole amount of the Corn Crop I perceive is, 1639 barrels. I perceive also, by the reports of the last week, & I believe it has been as much for several Weeks preceeding, your weekly consumption of this article is 22 barrels to the Stock, & about 14 to the Negros; amounting together to 36 barrls; which multiplied by 52, the number of weeks in a year makes 1872; and is 233 barrls more than is made. How far this extraordinary consumption has been occasioned by the Hogs which have been fatting, and how far it is capable of reduction, it is more than I am able at this distance, to determine. It wd, if continued, be using considerably more than ever was expended on the Estate; for which reason, as I observed in one of my late letters to you, at the same time that I wish nothing to be starved thereon, I would have the Corn—and indeed every thing else—administered with the utmost œconomy—for hard indeed will it be, upon me, if I can make no more from my estate—Wheat alone, excepted—than is consumed thereon; and from the produce of that article, Overseers wages, & every thing that is bought, is to be paid.
        Can you form any judgment from the Oats that have been threshed, what will be the amount of the Crop? I am really

mortified at not knowing the quantity of Potatoes that grew in No. 4 at Dogue run, that I might have compared it with the yield of corn in the same field; & thereby decided with more certainty & precision on cultivating of both in that manner. Do you suppose that that field wd have yielded more Corn if it had been planted in the usual way—that is—at the distance of 5½ or 6 feet apart, each way (which would have given about the same number of stalks to the acre) than it has done at 4 by 8. And does the growing wheat in that field, look as well as it does in others, equally exhausted? It is interesting to know this. I wish also to know how the Wheat & Barley, in general looks? and whether this mild autumn has not pushed it too forward? I am equally desirous of knowing how the Clover & other grass-seeds which were sown last spring & winter look at this time? A finer Summer & fall never could have happened for them, than we have had.
        The price of flour in Alexandria is far short of what it sells at here; ten dollars pr barrl being the price of it in this city. This is an additional inducement to hasten the manufacturing of all the wheat I have; for as the freight round does not exceed half a dollar, I shall not be disposed to receive there much less than the difference of freight & insurance, between the two places.
        When is it probable, with the force that is employed on the Mill race, it will be completed; & the water turned therein? I ask this question because I do not recollect the turn in it which you speak of; nor how far, nor what depth it is, from thence to the upper end of it.
        I am of opinion that you had better give the Barn at Muddy hole a thorough repair—and do all the jobs which are necessary, before the New Barn at River farm is undertaken. I should like to consult you on the spot, before any plan is formed for that; and to know with more precision than I do at present, the advantages, & disadvantages of the one at D. Run. As the brick foundations for the sheds which I propose to have built at the last mentioned place, were laid last October, I am surprized to hear you say that nothing can be done towards them ’till the spring, on acct of the Brick work. Let the old Barn at River farm be well shored or propped, to prevent accidents; which if the people should happen to be in it at the time, might prove a direful one.
        The field No. 4. at that place will require much aid of manure;

and much labour to recover it from the gullied state in which it was, when I viewed it last; and no work can be more necessary than to accomplish these; as far as the nature of the thing, & the means you possess, will enable you to perform them.
        I am glad to hear so good an account of Donaldson; encourage him to exercise spirit & industry; and convince him that you will support his authority. It may prompt him to exertion, & pride.
        I perceive by the Spinning report of last week, that each of the spinners have deducted half a pound for dirty wool. to avoid this in future (for if left to themselves they will soon deduct a pound, or more) it would be best to let them receive none but clean wool. I do not recollect what allowance of provision the Gardener was to have had by any former agreement, but being willing to allow him and his wife what they can fairly eat themselves, without misapplication—waste or giving it to others—you might let them have what they require, under those restrictions; and as they have no place out of the Cellars or meat house, to keep whatever is allowed them, query—whether it would not be better to give it out to them once in a while (weighing it to see how they go on) than all at a time? for they must know, positively, that no part of what they shall receive in any manner, is, by saving, or otherwise, to be considered as a perquisite, and disposed of as such—To what they can eat they are welcome; but none shall be sold or given away, unless perchance, it may be, now and then, to a person who visits, & may eat with them. I am Your friend &ca
        
          Go: Washington
        
        
          P.S. I have looked in vain for the notes, for the Tobo I have in Alexandria; If I should have sent them to you, let Peter carry them to Mr Lear of George Town; or you might send them by the Post—but the Postage you, not he, must pay. If you have them not enquire of Colo. Fitzgerald if I did not send them to him.
          
            G.W.
          
        
      